Case 7:20-cr-00517-VB Document 32 Filed 11/19/20 Page 1 of 1
Case 7:20-cr-00517-VB Document 25-1 Filed 11/12/20 Page1of1
*

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE

“ 20.517

-CR-
Dorian Byrd —— eR —__{_}(_]

Defendant(s).

 

Dorian Byrd
Defendant hereby voluntarily consents to

participate in the following proceeding via videocorferencires +e lec mM Prrnll ,
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

x

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Smian byed (yes) G62 fb

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Dorian Byrd Steven D. Feldman

Print Defendant’s Name Print Defense Counsel’s Name

 

 

 

 

This proceeding was conducted by reliable videoconferencing technology.

Neovermbet12-2620— ita Ins

 

Date U.S. District Judge/U-S-Megistrate Judge
